NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30190

                Plaintiff-Appellee,             D.C. No. 2:12-cr-00237-JCC-4

 v.

RUCHELL GILBERT, AKA Roe,                       MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Ruchell Gilbert appeals from the district court’s judgment and challenges the

125-month sentence imposed upon resentencing following his guilty-plea

conviction for conspiracy to distribute a controlled substance, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C) and 846, and being a felon in possession of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
firearm, in violation of 18 U.S.C. § 922(g). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Gilbert first contends that the district court erred by failing to consider or

address the deaths of his mother and daughter as a mitigating factor. We review

for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010), and conclude that there is none. The district court considered Gilbert’s

arguments and adequately explained its reasons for the sentence, including

Gilbert’s significant criminal history and the need to avoid unwarranted sentencing

disparities. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc). The court was not required to specifically address each of Gilbert’s

arguments. See United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir. 2008).

      Gilbert also contends that the district court erred by failing to determine if he

was eligible for a departure under U.S.S.G. § 5K2.23, and by failing to grant the

departure. We review the district court’s denial of discretionary departures as part

of our review of the overall substantive reasonableness of the sentence. See United

States v. Mohamed, 459 F.3d 979, 987 (9th Cir. 2006). The district court did not

abuse its discretion by imposing the above-Guidelines sentence, which is

substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality

of circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                     19-30190